FILED
                            NOT FOR PUBLICATION                             SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50403

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00590-JHN

  v.
                                                 MEMORANDUM *
OSCAR GUZMAN GARFIAS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                   Jacqueline H. Nguyen, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Oscar Guzman Garfias appeals from his guilty-plea conviction and

37-month sentence for being an illegal alien found in the United States following

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Garfias’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Garfias the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Garfias waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal his sentence, with the exception of the court’s calculation of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to

Garfias’s plea or the criminal history category calculated by the court. We

therefore affirm as to those issues. We dismiss the remainder of the appeal in light

of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th

Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                   11-50403